Citation Nr: 9929953	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-33 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sunburn residuals.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
allergic rhinitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to nonservice-connected disability pension to 
include extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(2).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January to 
December 1971, and a period of active duty for training (ADT) 
from July to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) July 1997 rating decision which denied a 
request to reopen claims of service connection for sunburn 
residuals, allergic rhinitis and bilateral hearing loss, and 
denied a claim for nonservice-connected disability pension, 
to include extraschedular consideration under the provisions 
of 38 C.F.R. § 3.321(b)(2); and a May 1998 rating decision 
which denied service connection for tinnitus.

By February 1973 rating decision, the RO denied service 
connection for residuals of right femur and right ankle 
fracture.  By VA Form 21-4838, received in May 1998, the 
veteran requested the RO to reopen these claims.  These 
issues have been not yet been procedurally developed; 
therefore, they referred to the RO for appropriate 
adjudication.

Appellate review of the claim for entitlement to nonservice-
connected disability pension is deferred pending completion 
of the development requested below in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of sunburn 
in March 1991; the veteran was notified of the denial in 
March 1991, and he did not file a timely appeal; additional 
evidence submitted since the March 1991 rating decision is 
both cumulative and redundant of evidence previously 
considered; is neither competent nor probative of the 
material matters for which this claim was previously denied; 
and is not so significant that it must be considered to 
fairly decide the claim.

2.  The Board denied service connection for allergic rhinitis 
in December 1988; additional evidence submitted since the 
December 1988 decision is cumulative of evidence previously 
considered, it is neither competent nor probative of the 
material matters for which the claim was previously denied, 
and it is not so significant that it must be considered to 
fairly decide the merits of the claim.

3.  The RO denied service connection for bilateral hearing 
loss in February 1973; he was notified of the denial in March 
1973 and did not file a timely appeal; additional evidence 
submitted since the February 1973 rating decision bears 
directly on the issue of the origin of his bilateral hearing 
loss and is so significant that it must be considered in 
order to fairly decide the merits of this claim.

4.  The veteran had a right ear hearing loss prior to his 
active service; the severity of his right ear hearing loss 
did not increase during service; no competent medical 
evidence has been presented to provide a link or nexus 
between right ear hearing loss and service; nor was his right 
ear hearing loss manifest to a compensable degree within the 
year following service.


5.  No competent medical evidence has been presented which 
establishes a link or nexus between the veteran's left ear 
hearing loss and service; nor was his left ear hearing loss 
manifest to a compensable degree within the year following 
his separation from service.

6.  No competent medical evidence has been presented which 
establishes that the veteran currently has tinnitus.


CONCLUSIONS OF LAW

1.  As the evidence received since the RO's March 1991 denial 
of the claim of service connection for sunburn residuals is 
not new and material, the decision is final and the claim is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1998).

2.  As the evidence received since the Board's December 1988 
denial of the claim of service connection for allergic 
rhinitis is not new and material, the decision is final and 
the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).

3.  Evidence received since the RO denied service connection 
for bilateral hearing loss in February 1973 is new and 
material, and this claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).

4.  The veteran has not submitted a well-grounded claim of 
entitlement for service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (1998).

Once there has been an administratively final denial of a 
claim, whether by an RO or the Board, a claimant must submit 
new and material evidence in order to have VA reopen the 
claim and review the former disposition of that claim.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
This definition of new and material evidence has recently 
been endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

I.  Sunburn

In March 1991, the RO denied the veteran's claim for service 
connection for sunburn residuals.  In denying service 
connection, the RO indicated that the veteran's sunburn was 
acute and transitory.

The relevant evidence which was of record at the time of the 
March 1991 rating decision included the service medical 
records which show that a clinical evaluation of his skin 
revealed normal findings at the time of his October 1970 
preinduction examination.  The remainder of the records do 
not disclose any report or clinical finding of sunburn.  

VA medical examination in January 1973, it was noted that the 
veteran's skin revealed that he had acne on his face.

In August 1983, C. Hipp, M.D., reported that the veteran was 
seen complaining of sunburn of the lower extremities 
following a river tubing trip several days earlier.  The 
impression was first degree sunburn and some second degree 
sunburn.  Later that month, it was noted that his first 
degree sunburn had healed, and that he would continue to use 
Silvadene and a gauze until his second degree sunburn healed.

Relevant evidence added to the record since the RO March 1991 
rating decision includes a report of VA examination in 
November 1996, showing that a clinical evaluation of the 
veteran's skin and extremities revealed no evidence of 
sunburn.  

At his September 1998 hearing, the veteran testified that he 
had incurred sunburn to his upper torso and legs during a 
two-week deployment with the national guard.  He reported 
that he was unable to expose himself to sunlight unless he 
wore socks, shoes and long pants.  He indicated that his 
sunburn was productive of pain and leg cramps.  He submitted 
photographs of his legs which he stated showed that his legs 
were discolored.  He reported that his sunburn was located 
primarily on his legs.

On review of the foregoing, it is apparent that the veteran 
has not presented new and material evidence to warrant a 
reopening of his claim for service connection for sunburn.  
In particular, the November 1996 VA examination report is new 
as it was not of record at the time of the prior denial.  
However, it is not material as it does not demonstrate that 
he had any sunburn residual disablement related to his period 
of active service or ADT.  Rather, it shows that recent 
medical examination of his skin did not reveal that he had 
any sunburn residuals.

The veteran's testimony at his September 1998 hearing is new 
in that it provides greater detail as to his belief that his 
claimed sunburn residuals were incurred; however, it is also 
essentially cumulative as such concerns were known at the 
time of the prior denial.  Also, as a layman, he is not 
competent to give an opinion on a matter requiring medical 
knowledge or experience, such as the etiology or current 
diagnosis of sunburn residuals.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The photographs that the veteran submitted at his recent 
hearing are new as they were not of record at the time of the 
prior denial.  However, they are not material as they are 
anything but clear, and they do not specifically show that 
the veteran now has sunburn residuals which are of service 
origin.  

The Board finds the additional evidence that the veteran has 
submitted in support of his claim of service connection for 
sunburn residuals is either cumulative of prior evidence, or 
neither competent nor probative of the material matters for 
which this claim was previously denied.  The "new" evidence 
submitted is not "material" because by itself, or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered to fairly decide the 
merits of this claim.  Therefore, the Board finds that the 
evidence submitted is not "new and material" and the claim 
for service connection for sunburn is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Allergic Rhinitis

The Board denied the veteran's claim for service connection 
for allergic rhinitis in December 1988.  In denying service 
connection, the Board indicated that the veteran's allergic 
rhinitis was the result of his post-service exposure to toxic 
and caustic chemicals.  It also reported that the veteran's 
allergic rhinitis was not the result of the pneumonia for 
which he was treated during his period of active service.

The evidence which pertained to this issue, and was of 
record, at the time of the December 1988 Board decision 
included the following:

The veteran's service medical records show that a clinical 
evaluation of his nose and sinuses revealed normal findings 
at the time of his October 1970 preinduction examination.  In 
May 1971, he was seen with complaints of post nasal drip and 
congestion.  The pertinent impression was upper respiratory 
infection.  June 1971 records show that he was hospitalized 
for pneumonia.  Following his hospitalization, an X-ray 
examination of his chest revealed that the pneumonia had 
cleared and that there was no appreciable residue.  The 
veteran's service separation examination is unavailable for 
review; however, an October 1971 Report of Medical History 
shows that he indicated he had experienced nose trouble and 
shortness of breath.

On VA medical examination in January 1973, the veteran's 
nasal airways were clear, and the examiner reported that he 
had no nasal symptoms. 

The private medical records, dated from March 1985 to July 
1987, from Kaiser Permanente Medical Group, show that the 
veteran was treated for allergic rhinitis  on many occasions.  
They also show that he was employed as a janitor, and that he 
worked with various chemicals which sometimes increased his 
symptoms.  A March 1987 record shows that he had a toxic 
allergic reaction wax, acids and floor strippers, and that he 
was advised to avoid these chemicals.

In April 1987, L. Freund, M.D., indicated that the veteran's 
sinus mucous membrane was chemically irritated by the 
cleaning materials which he used at work.  It was noted that 
he was symptom free when he was away from work.

In October 1987 Dr. Freund reported that the veteran had been 
diagnosed as having toxic reactions to chemical exposure from 
cleaning materials at work.

In February 1988, M. Margulies, M.D., indicated that the 
veteran's recurrent episodes of mucous membrane irritation in 
his pharyngeal and sinus areas were caused by his exposure to 
toxic chemicals at work.

Relevant evidence added to the record since the Board's 
December 1988 decision includes a May 1989 letter to the 
veteran from the U.S. Department of Labor, advising him that 
he was awarded workers' compensation for mucous membrane 
irritation as it was caused by exposure to chemicals at work.

Private medical records, dated from July 1993 to August 1994, 
from Dr. Margulies, show that the veteran incurred 
employment-related injuries to his respiratory tract on three 
occasions from 1986 to 1991.

In August 1994, L. Schwartz, M.D., reported that the veteran 
had allergic rhinitis, exacerbated by exposure to noxious 
odors at work.

In October 1994, M. Kaplan, M.D., indicated that the 
veteran's recurrent symptoms of rhinitis occurred when he was 
exposed to bleach, detergents and chemical cleansers at work.

On VA medical examination in November 1996, the veteran was 
assessed as having nasal airways which were reactive to 
irritative inhalants, reactive lower airways by history and 
the same process likely in the upper airways.

A March 1997 Social Security Administration (SSA) decision 
shows that, while the veteran had indicated he was unable to 
work (in part) due to allergic sinusitis and asthma, the SSA 
determined that his condition should not limit his ability to 
work.

At the September 1998 hearing, the veteran testified that he 
was terminated from a job in 1987 because he had sinusitis, 
and that his sinusitis was an allergic reaction to cleaning 
chemicals.  He also stated that the pneumonia for which he 
was treated in 1971 caused his allergic sinusitis.  He 
reported continued allergic rhinitis when he was exposed to 
cleaning chemicals and detergents, and indicated that he had 
not had the problem prior to 1971.

Based on the foregoing, the Board finds that the veteran has 
not presented new and material evidence to warrant a 
reopening of his claim of service connection for allergic 
rhinitis.  

The May 1989 letter from the U.S. Department of Labor to the 
veteran is new, but it is not material as it does not 
demonstrate that his mucous membrane irritation is related to 
service.  Instead, it shows that the veteran's mucous 
membrane irritation was caused by his post-service exposure 
to chemicals.

The private medical records and reports, dated from July 1993 
to October 1994, are new as they show that the veteran was 
assessed as having rhinitis; however, they cannot be 
considered material or probative as they relate only to the 
nature of the disability many years after his separation from 
service.  In addition, they do not establish that his 
rhinitis is related to service or the pneumonia for which he 
was treated during service.  Rather, they clearly demonstrate 
that the disability was the result of his employment-related 
exposure to chemical cleansers and toxic chemicals many years 
after separation from service.  Consequently, these records 
are also cumulative as the fact that his rhinitis was the 
result of post-service exposure to toxic chemicals was known 
to the Board at the time of the prior denial.

The November 1996 VA examination report is new as it was not 
available for the Board's review at the time of the prior 
denial; yet, it is not probative or material as it relates to 
the nature of the veteran's nasal airways years after his 
service separation.  In addition, it does not establish that 
he has rhinitis of service origin.  Rather, it show that his 
nasal airways became irritated when exposed to irritative 
inhalants.  Moreover, this report is also cumulative as the 
fact that his nasal airways became irritated when exposed 
post service to irritative inhalants was known by the Board 
in December 1988.

The March 1997 SSA Decision is new as it was not of record at 
the time of the prior denial, but it is not material as it 
does not at all establish that the veteran had allergic 
rhinitis due to service.  Instead, it merely shows that SSA 
found that his claimed respiratory disability had not limited 
his ability to work.

The veteran's testimony at his September 1998 hearing is new 
in that it provides more detail about how he claims to have 
incurred rhinitis in service.  However, it is also cumulative 
as the Board was aware of his contentions regarding this 
issue in December 1988.  In addition, as reported earlier, 
the veteran is a layman and he is not competent to give an 
opinion on a matter requiring medical knowledge or 
experience, such as etiology or date of onset of rhinitis.  
Espiritu, 2 Vet. App. at 492; Reid v. Derwinski, 2 Vet. App. 
312 (1992);

To summarize, the additional evidence that the veteran 
submitted in support of his claim of service connection for 
allergic rhinitis either cumulative of prior evidence, or not 
material, competent or probative of the material matters for 
which this claim was previously denied.  Thus, it is not 
"new and material" and it is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.  Thus, the Board finds that, as the evidence 
submitted is not "new and material", the claim for service 
connection for allergic rhinitis may not be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Bilateral Hearing Loss and Tinnitus

In the case of any veteran who served for 90 days or more 
during a period of war, an organic disease of the nervous 
system (sensorineural hearing loss) becoming manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, shall be considered to have 
been incurred in or aggravated by such service, even when 
there is no record of evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran's impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.

If the record shows evidence of in-service acoustic trauma 
and in-service audiometric results indicate an upward shift 
in tested thresholds, and if post-service audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

In February 1973, the RO denied the veteran's claim of 
service connection for bilateral hearing loss.  In denying 
service connection, the RO indicated that the veteran's 
service medical records showed that he had a hearing loss of 
the right ear at the time of his entry into active service, 
and that there was no evidence that this condition was 
aggravated during his active service.  It further noted that 
his bilateral hearing acuity was within normal limits at the 
time of a January 1973 VA audiological evaluation.

The relevant evidence which was of record at the time of the 
February 1973 rating decision included the veteran's DD Form 
214 which reflects that he was a trainee during his brief 
period of active service and he earned a Sharpshooter (rifle) 
badge.

The service medical records disclose that, at the time of his 
October 1970 service entrance medical examination, his 
auditory thresholds at 500, 1,000, 2,000 and 4,000 Hertz were 
30, 35, 10 and 40, respectively, in the right ear and 20, 10, 
10 and 5, respectively, in the left ear.  In the accompanying 
Report of Medical History, he indicated that he had ear 
trouble, a hearing loss and prior ear surgery.

In January 1971, the veteran's auditory thresholds at 500, 
1,000, 2,000 and 4,000 Hertz were 25, 20, 20 and 35, 
respectively, in the right ear and 25, 25, 25 and 25 
respectively, in the left ear.

In May 1971, the veteran's auditory thresholds at 500, 1,000, 
2,000 and 4,000 Hertz were 10, 10, 15 and 15, respectively, 
in the right ear and 15, 20, 20 and 25 respectively, in the 
left ear.  The impression was that he did not have any 
significant ear pathology.  Later that month, he reported 
that he experienced a ringing in his ears whenever he wore 
head phones for more that 15-20 minutes.  He also reported 
that he wanted to change his military occupational specialty 
(MOS).  It was noted that he was in his second week of radio 
school.  The following day, an examination of his tympanic 
membranes did not reveal any evidence of infection.  The 
impression was that there was no medical indication which 
would warrant a change in the veteran's MOS.  In the October 
1971 Report of Medical History, he indicated that he had had 
ear trouble and hearing loss.  He also indicated that he had 
had ear surgery in 1965.

On VA audiological evaluation in January 1973, the veteran's 
auditory thresholds at 500, 1,000, 2,000, and 4,000 Hertz 
were 25, 10, 20 and 30, respectively, in the right ear, and 
15, 0, 15 and 15, respectively, on the left.  Speech 
discrimination was 98 percent correct, bilaterally.

On VA medical examination of the veteran's ear in January 
1973, he reported that he underwent a right tympanoplasty in 
1965.  He also reported that his training with ear phones in 
the signal corps had resulted in a loss of hearing acuity.  
Examination of his ears revealed that scarring was present in 
his right ear drum, and that his left ear drum was 
translucent.  The impression was residuals of a right 
tympanoplasty with scarring of the ear drum.  It was noted 
that a hearing loss was not found.

On VA audiological evaluation in February 1973, the veteran's 
auditory thresholds at 500, 1,000, 2,000, and 4,000 Hertz 
were 10, 0, 10 and 25, respectively, in the right ear, and 0, 
0, 5 and 15, respectively, in the left ear.  Speech 
discrimination was 98 percent correct bilaterally.  It was 
noted that his hearing acuity was within normal limits, 
bilaterally.

Relevant evidence added to the record since the RO's February 
1973 rating decision is as follows:

On VA audiological evaluation in November 1996, the veteran's 
auditory thresholds at 500, 1,000, 2,000, 3000 and 4,000 
Hertz were 35, 35, 40, 55 and 70, respectively, in the right 
ear, and 20, 25, 30, 50 and 45, respectively, in the left 
ear.  Speech discrimination was 92 percent correct in the 
right ear, and 96 percent correct in the left ear.  The 
impressions were that his right ear had a mild to severe 
mixed hearing loss starting at 2000 Hertz, and that his left 
ear had a moderate to mild mixed hearing loss as 3000 Hertz.

On VA medical examination in November 1996, the veteran was 
diagnosed as having chronic serositis of both ears.

At the September 1998 hearing, the veteran testified that he 
had a hearing loss prior to service, but that it was 
corrected by an operation in 1959.  He also testified that a 
doctor reinjured his ear during service.  He reported that he 
continued to experience a bilateral hearing loss and a loud 
ringing in both ears.

Based on the foregoing, the Board finds that the veteran has 
presented new and material evidence to warrant reopening his 
claim of service connection for bilateral hearing loss.  As 
reported earlier, the RO denied the claim in February 1973 as 
there was no evidence that his right ear hearing loss was 
aggravated during service, and because the January 1973 VA 
audiological evaluation report showed that his bilateral 
hearing acuity was within normal limits.  However, evidence 
received since February 1973 shows that he has been assessed 
as having bilateral hearing disability for VA compensation 
purposes pursuant to 38 C.F.R. § 3.385.  In particular, the 
November 1996 VA audiological evaluation report shows that 
the threshold levels in his right ear were all greater than 
26, and that the speech discrimination score for his right 
ear was less than 94 percent.  Moreover, this report also 
shows that three of the threshold levels for his left ear 
were greater than 26.  As such, this VA audiological 
evaluation report undermines part of the basis for the RO 
denial in 1973, namely that there is no evidence that the 
veteran's right ear hearing loss was aggravated during 
service, or that he had a left ear hearing loss.  Thus, the 
evidence received since the RO's February 1973 rating 
decision is new and material, and it must be considered in 
order to fairly decide the merits of this claim.  Thus, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened, and a review of the entire evidence of 
record is warranted.

Since the RO declined to reopen the veteran's claim for 
service connection for bilateral hearing loss, the RO has not 
adjudicated this issue.  The Board finds that in considering 
the merits of this claim, the veteran has not been prejudiced 
with respect to being afforded the full benefits of 
procedural due process.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  In this regard, the veteran has been 
provided the pertinent law and regulations governing this 
claim.  Additionally, he and his representative have 
consistently argued the merits of the claim.  Thus, he had 
notice of the merits adjudication not considered by the RO 
and his interests are not prejudiced by the Board's 
adjudication of this claim on the merits.  Curry v. Brown, 7 
Vet. App. 59, 66-67 (1994).

Before reaching the merits of the veteran's claim, the 
threshold question to be resolved is whether he has presented 
evidence that his claim of service connection is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 78.  An allegation alone is not sufficient; the 
appellant must submit evidence in support of his claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Right Ear

The Board is of the opinion that the veteran has not 
submitted evidence of a well-grounded claim of service 
connection for a right ear hearing loss.  While his service 
medical records show that he had a right ear hearing 
disability for VA compensation purposes pursuant to 38 C.F.R. 
§ 3.385, they also show that this disability preexisted his 
period of service.  In addition, they do not show that the 
severity of his right ear hearing disability increased during 
service.  Rather, subsequent in-service audiological 
evaluations show that the auditory threshold levels for his 
right ear actually decreased.  Moreover, the Board is aware 
that the November 1996 VA audiological evaluation report 
shows that the veteran had a right ear hearing disability for 
VA compensation purposes pursuant to 38 C.F.R. § 3.385.  
However, it is observed that this finding was made many years 
after his separation from service.  Likewise, it does not 
establish that his right ear hearing disability was related 
to service or became manifest to a compensable degree within 
one year from the date of his separation from such service.  
As such, the veteran has not submitted any competent medical 
evidence which shows that the hearing loss in his right ear 
is related to his period of active service or became manifest 
to a degree of 10 percent or more within one year from the 
date of his separation from such service.  Thus, his claim 
for service connection for right ear hearing loss is not well 
grounded.  Caluza, 7 Vet. App. at 506.

Left Ear

The veteran has not presented evidence of a well-grounded 
claim for service connection for left ear hearing loss.  The 
service medical records are devoid of any reports that he had 
a left ear hearing disability for VA compensation purposes 
pursuant to 38 C.F.R. § 3.385.  Yet, the November 1996 VA 
audiological evaluation report shows that three of the 
threshold levels for the veteran's left ear were greater than 
26, showing a hearing disability pursuant to 38 C.F.R. 
§ 3.385.  However, it is observed that this report does not 
demonstrate that his left ear hearing disability is of 
service origin or became manifest to a compensable degree 
within the one year following his service separation.  In the 
absence of a causal link or nexus between the veteran's left 
ear hearing loss and his service or the one year presumptive 
period, his claim for service connection for left ear hearing 
loss is not well grounded.  Caluza, 7 Vet. App. at 506.



Tinnitus

The veteran has not presented evidence of a well-grounded 
claim of service connection for tinnitus.  Although the 
service medical records show that he was seen with complaints 
of a ringing in his ears on one occasion, they are devoid of 
any report or clinical finding of tinnitus.  Of greater 
significance is the fact that the November 1996 VA 
audiological and medical examination reports do not show that 
that he currently has tinnitus.  In the absence of a current 
disability, the veteran has not met the first prong of the 
Caluza test.  Thus, his claim for service connection for 
tinnitus is not well grounded.  Caluza, 7 Vet. App. at 506.

Additional Matters

The Board has carefully considered the veteran's contentions 
regarding the etiology of his bilateral hearing loss and 
claimed tinnitus.  However, as noted earlier, he is a layman, 
and is not qualified to render such opinions as to medical 
diagnoses, etiology or causation.  Espiritu, 2 Vet. App. at 
492.

In reaching its decisions, the Board has considered the 
matter of resolution of the benefit of the doubt.  However, 
application of the benefit-of-the-doubt rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, at 54 (1990).  Such is not the 
case where, as reported earlier, there is no competent 
medical evidence of record which shows that the severity of 
the veteran's right ear hearing loss increased during his 
service or links his current right ear hearing loss thereto 
or the one year presumptive period; there is no competent 
medical evidence which causally links his left ear hearing 
loss to his period of service or the one year presumptive 
period; and there is no competent medical evidence which 
shows that he currently has tinnitus.


(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
sunburn is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
allergic rhinitis is denied.

New and material evidence having been submitted, the 
veteran's claim of service connection for bilateral hearing 
loss is reopened.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Initially, the Board finds that the veteran's claim for 
nonservice-connected disability pension is well grounded as a 
plausible claim has been presented.  Murphy, 1 Vet. App. at 
78.  In particular, the veteran has testified that he is 
unable to obtain or maintain full time employment due to the 
severity of his disabilities.  Based on the evidence of 
record, this claim is well grounded.  38 U.S.C.A. § 5107.

The VA has a duty to assist the veteran in the development of 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support this claim includes 
obtaining an adequate VA examination.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  This duty includes a thorough, 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
rendered several opinions which affect the development and 
analysis of claims for permanent and total disability ratings 
for pension purposes.  In Talley v. Derwinski, 2 Vet. App. 
282 (1992) the Court explained that pension cases must be 
adjudicated applying both an "objective" and "subjective" 
standard, and that the adjudicatory body must be clear as to 
which standard is applied.  In Roberts v. Derwinski, 2 Vet. 
App. 387, 390 (1992) the Court found that the appellate 
decision was deficient, in part, because it only considered 
the regulations applicable to pension benefits without 
evaluating each one of the veteran's disabilities under the 
rating schedule first.  The Court noted that an evaluation 
must be performed under the Schedule for Rating Disabilities 
to determine the percentage of impairment caused by each 
disability.  This means that the RO must identify all 
disabilities which the veteran currently has, determine 
whether they are permanent in nature and assign a schedular 
rating for each one under the VA Rating Schedule, 38 C.F.R. 
Part 4 (1998).

The veteran's representative has also observed that 
consideration of the claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(2) was not addressed by the RO.  Thus, 
the RO is requested to determine whether any of the 
disabilities should be assigned an extraschedular evaluation 
in lieu of the schedular evaluation provided in the VA Rating 
Schedule, 38 C.F.R. Part 4.

The necessary steps in adjudicating pension claims were 
carefully delineated in Brown v. Derwinski, 2 Vet. App. 444 
(1992).  The Court has analyzed the law with respect to 
pension entitlement under 38 U.S.C.A. § 1502 and set up a 
two-prong test for pension eligibility.  The Court indicated 
that permanent and total disability could be shown in one of 
two ways: Either (1) the veteran must be unemployable as a 
result of a lifetime disability (the "subjective" standard, 
based on individual work experience, training and 
disabilities), or (2) if not unemployable, he must suffer 
from a lifetime disability which would render it impossible 
for the average person with the same disability to follow a 
substantially gainful occupation (this is the "objective" 
standard).  In making these determinations, the RO must also 
apply the percentage standards of 38 C.F.R. §§ 4.16 and 4.17, 
i.e., the objective standard and consider entitlement to 
extraschedular evaluations under 38 C.F.R. § 3.321(b)(2), 
i.e., the "subjective" standard.

By the July 1997 rating decision, the RO assigned the 
following ratings for the veteran's claimed disabilities:  
Varicose veins of the left lower extremity, obesity, and 
chronic serositis, each rated 10 percent disabling; back 
strain, residuals of a fracture of the right femur, residuals 
of a fracture of the right ankle, bilateral hearing loss, 
residuals of a right tympanoplasty, allergic rhinitis, 
residuals of pneumonia, acute sunburn of the legs and 
diabetes by history, each rated noncompensable.  The combined 
evaluation for these disabilities was 30 percent.

As noted above, the veteran was most recently furnished VA 
medical and audiological evaluation in November 1996, at 
which time he was diagnosed as having nasal airways which 
were reactive to irritative inhalants, reactive lower airways 
by history with the same process likely in the upper airways, 
post phlebitic left lower extremity with prominent veins and 
pigment changes with likely incompetent perforator veins, 
chronic serositis, mild to severe mixed hearing loss of the 
right ear and moderate to mild mixed hearing loss of the left 
ear.  However, a review of the examination reports indicates 
that the examiners did not address the effect of these 
disabilities on the veteran's employability, or the degree of 
functional impairment related thereto.  Moreover, it does not 
appear that the examiner who conducted the medical 
examination addressed the other disabilities claimed by the 
veteran.  Thus, it is believed that contemporaneous medical 
and audiological evaluation is needed to adequately address 
the current severity of the veteran's claimed disabilities.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to this claim, it is 
remanded for the following development:

1.  The RO should contact the veteran to 
determine the location of all medical 
treatment he has received for any claimed 
disability since November 1996.  After 
obtaining the necessary releases, the RO 
should obtain for inclusion in the claims 
folder copies of such relevant VA and 
private treatment records (not already of 
record).

2.  The veteran should then be afforded 
additional VA general medical and 
audiological examination to identify all 
disabilities that he currently has and 
the extent of any functional impairment 
caused by his disabilities.  Any 
diagnostic tests necessary to reach a 
diagnosis or ascertain the functional 
impairment of the affected part should be 
accomplished, and copies of any such test 
results placed in the claims folder.  In 
addition, if deemed necessary by the 
examiner(s), the veteran should be 
scheduled for additional VA 
examination(s).  The RO should make the 
claims folder available to the examiners 
for review in conjunction with the 
examinations of the veteran.  The 
examiners should be requested to provide 
an opinion on the severity (i.e., slight, 
mild, moderate, severe, complete) of 
functional limitations for work caused by 
the combined effect of all disabilities 
noted.  38 C.F.R. § 4.10.  In connection 
with the musculoskeletal system, pain 
supported by adequate pathology should be 
considered in reaching this opinion as 
well as any limitation of functional 
ability due to pain, loss of motion due 
to weakened movement, excess 
fatigability, or incoordination.  
38 C.F.R. §§ 4.40, 4.45.  The findings of 
the examiners should be set forth in the 
examination reports and a complete 
rationale should be provided for any 
opinion expressed by the examiners.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Thereafter, the RO should review all 
the new medical evidence, and a new 
rating decision should be prepared to 
ensure that each of the veteran's 
disabilities has been assigned a rating 
under the Rating Schedule.  Roberts, 2 
Vet. App. at 390.  In evaluating each of 
the disabilities, consideration should be 
given to an extraschedular evaluation 
under 38 C.F.R. § 3.321 (b)(2).  The 
issue should then be considered under the 
two-prong test enunciated by the Court in 
Brown, 2 Vet. App. at 446-47, i.e., 
considering the "objective" 38 C.F.R. 
§§ 4.15, 4.16 and 4.17 and "subjective" 
standards 38 C.F.R. §§ 3.321(b)(2), 4.15 
and 4.17, described above.  The ratings 
assigned for the veteran's disabilities 
and considered for pension purposes 
should then be combined under 38 C.F.R. 
§ 4.25.

If the remaining benefit sought on appeal is not granted, the 
RO should issue a supplemental statement of the case and 
provide the veteran and his representative an opportunity to 
respond.  Then, the case should be returned to the Board for 
further review.  

The appellant may submit additional evidence and argument on 
the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


